Citation Nr: 1633753	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-15 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (West 2014).

REPRESENTATION

Veteran represented by:	James N. Guin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 30 percent rating, effective September 29, 2006.  The Veteran timely appealed the initial rating assigned.

During the appeal period, in an August 2009 rating decision, the RO granted a temporary total evaluation for PTSD (38 C.F.R. § 4.29), effective December 31, 2008, and 30 percent thereafter from March 1, 2009.  In an October 2010 rating decision, the RO granted a temporary total evaluation of PTSD (38 C.F.R. § 4.29), effective August 8, 2010, and 30 percent thereafter from November 1, 2010. 

In June 2016, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran and his representative have alleged that his PTSD symptoms render him unemployable and medical opinions discussed below support this assertion. The issue of entitlement to a TDIU has thus been raised as part of the claim for an increased rating for PTSD, even in the absence of a formal claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.




FINDINGS OF FACT

1. From the September 29, 2006 effective date of the grant of service connection for PTSD, the evidence is approximately evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. From the September 29, 2006 effective date of the grant of service connection for PTSD, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.

3. From January 13, 2008, the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.

4.  From January 23, 2012, the Veteran has a service connected disability rated as total and additional service connected disability ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but not higher, for PTSD, have been met from September 29, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for assignment of a TDIU are met from January 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2015).

3.  From January 23, 2012, the criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. § 1114(s) (West 2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection of PTSD.  VCAA notice regarding the service connection claim was furnished to the Veteran in May 2007, prior to the initial June 2009 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  He was afforded VA examinations in February 2008, June 2009, July 2012, and December 2015.  For the reasons indicated in the discussion below, the examination reports are adequate to make a determination on the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before a VLJ in June 2016.  At the hearing, the VLJ identified the issues on appeal and discussed the Veteran's psychiatric history and current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488   (2010), the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) . 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD disability is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

III. Factual Background

The Veteran claims entitlement to an initial rating in excess of 30 percent for his service-connected PTSD disability.  At the June 2016 hearing, he claimed entitlement to a 100 percent rating for PTSD since January 2008, the effective date of his Social Security Administration benefits.

VA treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  June 2008 private treatment records show reports of increased depression, fear, fatigue, and lack of interest.  The Veteran reported being withdrawn, a dislike for crowds, and the inability to go to the mall.  Based on these reports and a psychiatric examination, he was assigned a GAF score of 45.  On February 2008 and June 2009 VA examinations, the examiners diagnosed chronic PTSD, and assigned GAF scores of 70.  The record contains two hospital admissions, in excess of 21 days, to treat PTSD symptoms in December 2008 and August 2010.  See 38 C.F.R. § 4.29.  

On July 2012 VA examination, the Veteran was assigned a GAF score of 60, indicating moderate symptoms.  The VA examination report indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  He had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, short and long term memory impairment, difficulty understanding complex commands, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, impaired impulse control, and neglect of personal appearance and hygiene.  A July 2012 VA treatment records contain diagnoses of severe PTSD, major depressive disorder with a single episode of psychosis related to PTSD, and a GAF score of 45.  The December 2015 VA examination report indicated he had symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  June 2016 private treatment records note that the Veteran had anger control problems.

At the June 2016 hearing, the Veteran testified that he had anger problems that strain his relationship with his wife.  He indicated that "little things" upset him and that his anger interferes with the performance of activities, to include the inability to drive.  He reported nightmares and problems with his memory.  He expressed loss of interest in activities, to include hunting and fishing.  The Veteran and his wife testified that the Veteran's symptoms are getting worse, not better.  The Veteran stated that in 2005, after service, he had problems performing job tasks, despite working for the same employer prior to service.  Prior to service, he had no problems at work, however, after service, he was unable to adapt to the work environment, leading to termination due to poor performance.  The Veteran's wife testified that after service, the Veteran communicated with people at work differently and was prone to isolation.  In this regard, the claims file contains July 2016 letters from the Veteran's former supervisor and coworker stating that the Veteran's work performance changed after service.  The letters indicate that the Veteran became careless, lacked judgment, and had problems trusting and interacting with people leading to termination from employment.  

IV. Increased Initial Rating

In considering the evidence of record under the laws and regulations as set forth above, the evidence is at least evenly balanced as to whether the symptoms and overall level of impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 50 or a 70 percent rating.  The competent credible evidence of record shows that the Veteran is shown to experience occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.

The Board notes the GAF scores of 60 and 70 noted on February 2008, June 2009, and July 2012 VA examination reports.  GAF scores alone, however, are not dispositive.  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, while probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  The narratives contained in the evaluations, as well as testimony from the Veteran and his wife, are more detailed and explanatory, and therefore more probative evidence of the Veteran's psychological symptomatology and overall level of impairment.

A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  Neither the Veteran's symptomatology nor the overall level of impairment associated with his PTSD more closely approximate the schedular criteria required for the 100 percent disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (when determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment).  The above evidence reflects that that the Veteran has not had symptoms of or similar to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, his overall level of impairment has not more nearly approximated total occupational and social impairment.  For example, on December 2015 examination, although the Veteran indicated he had nightmares, irritability, and short-term memory problems, he reported good relationships with his five children and attending church service.  The examiner observed that the Veteran was alert and oriented in all spheres with good eye contact and in no acute distress.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.
 
Finally, the Board has also considered whether an extraschedular rating is appropriate. 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including suicidal ideation, panic attacks, depression, isolation, irritability, and difficulty in adapting to stressful circumstances-are all contemplated by Diagnostic Code 9411.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the psychiatric symptoms even if not specifically listed. The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board is granting entitlement to a TDIU from January 13, 2008 in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from January 13, 2008, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating based on the collective impact of multiple disabilities is not warranted in this case from January 13, 2008.  Moreover, prior to that date, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not further address the issue of whether an extraschedular rating is warranted based on the collective impact of multiple disabilities prior to January 13, 2008.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD from the September 29, 2006 effective date of the grant of service connection for PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2015). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that he is entitled to a TDIU because of his PTSD disability, effective January 13, 2008, the date that he was found unemployable based on his functional capacity to perform past relevant work.  See January 2008 Social Security Disability Report.  As this is the effective date requested by the Veteran and his attorney and appears to be the date he stopped working, discussion of whether a TDIU is warranted prior to this date is unnecessary.  

The Veteran was last employed in January 2008 as a machine operator.  See August 2016 VA Form 21-4192.  He has a high-school education.  See June 2016 VA Form 21-8940.  

Per this Board decision, the Veteran's service-connected PTSD is rated 70 percent disabling from September 29, 2006.  Thus, he has satisfied the TDIU percentage requirements noted above from this date, because he has one service-connected disability rated at 60 percent or higher.

During the applicable period, the competent and credible evidence of record shows that the Veteran was not able to engage in substantially gainful employment due to impairment caused by his service-connected PTSD.  In this regard, the Board notes the conclusion in a July 2012 ankle VA examination report, indicating that the Veteran has been totally disabled from his PTSD disability.  The record contains two hospital admissions, in excess of 21 days, to treat PTSD symptoms in December 2008 and August 2010.  Further, since January 2008, the Veteran has been receiving benefits from the Social Security Administration (SSA) for PTSD and depression symptoms.  Although SSA decisions are not dispositive, based on the collective evidence of record, the Board finds the decision persuasive.  In this regard, the Board finds that narratives contained in evaluations, July 2016 letters from the Veteran's former supervisor and coworker, and testimony from the Veteran and his wife, as probative evidence on the Veteran's inability to work.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above evidence reflects that the significant effects of the Veteran's PTSD on his ability to work render him unable to secure and follow a substantially gainful occupation in light of his limited education and occupational experience.

The evidence is thus at least evenly balanced as to whether the Veteran's service connected PTSD renders him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from January 13, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As noted, although the Veteran did not file a formal claim for a TDIU, the Court has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here.  Rice, 22 Vet. App. at 453.  The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

VI. SMC

Pursuant to 38 U.S.C.A. § 1114(s), when a Veteran has a service connected disability rated as total and has additional service connected disability independently ratable at 60 percent or more, he is entitled to SMC.  38 U.S.C.A. § 1114(s)(1).  In the decision above, the Board has granted an initial 70 percent rating for PTSD from September 29, 2006 and the Veteran's polycystic kidney disease is rated 100 percent from January 23, 2012.  As the Veteran meets the statutory criteria from January 23, 2012, entitlement to SMC is warranted from that date.

ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD, is granted from September 29, 2006, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU due to service-connected PTSD is granted from January 13, 2008, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) from January 23, 2012 is granted, subject to controlling regulations governing the payment of monetary awards. 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


